481 S.W.2d 814 (1972)
Raymond REED, Jr., Appellant,
v.
The STATE of Texas, Appellee.
No. 45010.
Court of Criminal Appeals of Texas.
May 24, 1972.
Rehearing Denied July 19, 1972.
*815 Melvyn Carson Bruder, Dallas (Court appointed on Appeal), for appellant.
Henry Wade, Dist. Atty., and W. T. Westmoreland, Jr., Asst. Dist. Atty., Dallas, and Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
ODOM, Judge.
This is an out of time appeal from a conviction on October 15, 1963, for the offense of burglary. Punishment was enhanced under Article 63, Vernon's Ann.P.C., and was assessed at life.
The record reflects that appellant filed a writ of habeas corpus pursuant to Article 11.07, Vernon's Ann.C.C.P. The Honorable John Mead, Judge of Criminal District Court Number 4 of Dallas County, entered an order granting petitioner an out of time appeal.
However, the record contains neither findings of fact and conclusions of law entered by the trial judge, nor a transcript of the habeas corpus hearing. Under this state of the record, this court cannot determine whether appellant is entitled to an out of time appeal. See, Ex parte Castanuela, Tex.Cr.App., 435 S.W.2d 145; Ex parte Young, Tex.Cr.App., 418 S.W.2d 824.
This appeal is therefore dismissed without prejudice to appellant's right to re-apply to the trial court for findings of fact and conclusions of law in order for this court to make an intelligent determination of the alleged violations of appellant's constitutional rights.